Citation Nr: 1046396	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-20 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the right knee, prior to August 15, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
status-post total right knee arthroplasty, from October 1, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


REMAND

The Veteran served on active duty from November 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal, in part, arises from a claim for an increase for 
service-connected right knee arthritis.  On August 15, 2006, 
during the pendency of the claim, the Veteran underwent total 
right knee arthroplasty.  By an October 2006 rating decision, the 
service-connected disability was re-characterized by the RO in 
light of the surgery and awarded a temporary total disability 
rating.  Given these circumstances, the Board finds that the 
claim is best considered on the basis of two separate issues-the 
evaluation of the pre-surgery arthritis and the schedular 
evaluation of the post-surgery total right knee arthroplasty 
after the temporary total disability rating was terminated.  The 
issues have been phrased as such on the title page.

The Board finds that it is necessary to remand the claims on 
appeal for further development.

Regarding the increased rating claim on appeal, the Veteran was 
last afforded a pertinent VA examination in September 2008.  
Subsequently, the Veteran, through his representative, asserted 
that his service-connected disability had worsened since the most 
recent VA examination of record.  Further, the Veteran's 
representative maintained that the September 2008 examination was 
inadequate, as the examiner failed to address criteria per the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45 
(2010).

While the Board notes that pertinent DeLuca criteria were 
adequately discussed during the September 2008 VA examination, 
VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Because the Veteran has claimed that his disability has worsened 
since the September 2008 VA examination, the increased rating 
claim on appeal must be remanded for a current, complete, and 
pertinent VA examination which provides findings that are 
consistent with applicable rating criteria, to include full 
orthopedic testing.  The medical examination must consider the 
records of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

Further, the law provides that a TDIU may be granted upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Generally, a TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  The Veteran currently meets the 
schedular requirements as his service-connected disabilities 
total 80 percent disabling.  The evidence must still show that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of those disabilities.

While the Veteran has been afforded several VA examinations in 
conjunction with his claims, to include a general medical 
examination for the purpose of assessing his TDIU claim in 
January 2006, an opinion as to his unemployability and, in 
particular, the effect of his service-connected disabilities on 
his employability has not been rendered to date.  Instead, the 
January 2006 VA examination failed to provide an opinion as to 
whether the Veteran was unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  Thus, further 
development is needed to properly adjudicate the TDIU claim.  
Such development should include an examination of the Veteran 
with an opinion as to the effect of his service-connected 
disabilities on his employability.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Louisville, 
Kentucky.  Updated treatment records should be obtained in light 
of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since February 2009) 
from the Louisville VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
orthopedic examination so as to determine 
the nature and extent of the service-
connected osteoarthritis, right knee, 
status post total right knee replacement.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for all 
conclusions drawn or opinions expressed 
should be provided.  The examiner should 
conduct all necessary diagnostic testing 
and evaluation needed to make the following 
determinations.  Specifically, the examiner 
should address the following:  

a.  Right Knee:  Evaluate the nature 
and severity of any orthopedic 
manifestations of the Veteran's 
service-connected right knee, 
including the range of motion and 
instability of the applicable joint.  
In addition, the examiner should 
indicate whether, and to what extent, 
the Veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use of his right knee; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion, and when indicating range of 
motion should also indicate at what 
point (in degrees), if any, motion 
becomes painful.  Assess whether the 
Veteran has residual weakness, pain, 
or painful motion, and if so, whether 
it is intermediate or chronic and 
severe.

b.  TDIU:  Further, the examiner 
should determine whether the Veteran's 
service-connected disabilities 
(osteoarthritis, right knee, status 
post total right knee replacement; 
osteoarthritis, left knee, with 
instability, post total left knee 
replacement) alone prevent him from 
engaging in all forms of 
substantially gainful employment 
consistent with his education and 
occupational background.  The examiner 
is requested to render an opinion on 
the following:  Without regard to 
the Veteran's age or the impact of 
any nonservice-connected 
disabilities, is it at least as 
likely as not that the Veteran's 
service-connected disabilities 
(osteoarthritis, right knee, status 
post total right knee replacement; 
osteoarthritis, left knee, with 
instability, post total left knee 
replacement) alone preclude him from 
engaging in substantially gainful 
employment?

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

